SENDER: COMPLETE THIS SECTION

™ Complete items 1, 2, and 3.
@ Print your name and address on the reverse
so that we can return the card to you.

f@ Attach this card to the back of the mailpiece,
or on the front if space permits.

 

COMPLETE THIS SECTION ON DELIVERY
GC. Date of Delivery

B. Rectived by (Printed Nami
LRLS EZ 2-6 -LO

 

 

1. Article Addressed to:

U5 ) DEPKEIMEMA OF JUSTICE
22) ElsT PAK STHEET
SUNE JOO

CINIMVATI, OF 4SZOZ

MOA

9590 9402 5819 0034 8120 61

D. Is delivery address different from item 1? 1 Yes
lf YES, enter delivery address below: [J No

 

 

 

 

2. Article Number (Transfer from service label)

"1020 0090 0001 S35 5122

OweUQ  20cv500
3. Service Type 0 Priority Mail Express®
0) Adult Signature © Registered Mail™
0 Adult Signature Restricted Delivery O Registered Mail Restricted
Wi Certified Mall® Delivery
0 Certified Mall Restricted Delivery 1 Return Recelpt for
Merchandise

0 Collect on Delivery

CO Collect on Delivery Restricted Delivery 0 Signature Confirmation™
O Signature Confirmation

 

 

PS Form 3811, July 2015 PSN 7530-02-000-9053

0 Insured Mail
Cl Insured Mail Restricted Delivery Restricted Delivery
(over $500)
Domestic Return Receipt
00g Wo ots | FA)

     

soy rests AH AUT 00%)

goto ‘5 1)
Yes HL 20 FILA

ALYNTD _L191NEsI SAWS Guin

XO SIU} U] of+dizZ pus ‘ssauppe ‘eweu INA Jud Sseajg JapUogadar

TT Gets? T TRS 2Ohb ObSt

ARD W. NAGEL
ccark OF Court
ATI, OHIO
oy

2JUL Od 2Uzu

a
£3
He
=

 

 

 

 

 

 

 

 

 

 

 

 

eee? DNOISVELSSA ONDIOVEL SdSN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HEW SSBID-}Su1-4

 

Ob-O ‘ON NULEd
sasn
Pled seed 9 ebxjsodg
